Citation Nr: 1129447	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected asbestosis.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1939 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This decision granted service connection for asbestosis, and assigned a 30 percent rating, effective from July 3, 2002.

In May 2009, in April and September 2010, and in January 2011, the Board remanded the Veteran's claim seeking an increased initial disability rating for his asbestosis.  Unfortunately, this development has yet to be sufficiently completed.  Hence, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as shown in the April 2008 VA Form 9 submitted by the Veteran in seeking to perfect his appeal to the instant increased rating matter, he claimed to be "unemployable for work."  He essentially raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  His only service-connected disability is asbestosis.  Therefore, the issue is raised by the record.  As such, the issue is properly before the Board.

The issues of entitlement to an initial disability rating in excess of 30 percent for service-connected asbestosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

Reasons for Remand:  To obtain an addendum to a previously-conducted VA examination, to afford the Veteran due process, and to develop the Veteran's claim for TDIU benefits.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The claim concerning entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected asbestosis was most recently remanded by the Board in January 2011.  The January 2011 remand includes a comprehensive overview of the procedural and medical history of this claim.  In part, it was noted that this rating matter had become significantly difficult due to the fact that the medical record did not include certain specific findings needed to rate this claim under the pertinent rating criteria.  As the Board noted in January 2011:

The difficulty seems to be as follows:  

A disability rating of 30 percent is assigned for service-connected asbestosis.  That rating contemplates the following degree of disability as shown on pulmonary function tests (PFTs) of "FVC of 65- to 74 percent predicted, or; DLCO (SB) of 56- to 65-percent predicted."  38 C.F.R. § 4.97, Diagnostic Code 6833.  The Veteran has appealed for a higher rating.  Under the rating criteria, the next higher, or 60 percent, rating may be assigned if any one of three things are shown:

(1) FVC of 50- to 64-percent predicted, or; 

(2) DLCO (SB) of 40- to 55 percent predicted, or;

(3) maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

Although testing has shown that the first two criteria for the 60 percent rating are not met, exercise capacity testing has not been done.  Therefore, the Board remanded the case in May 2009 and ordered that the testing be accomplished.  The Board also requested the examiner to "state whether the Veteran has cor pulmonale or pulmonary hypertension or whether his disability requires outpatient oxygen therapy."  These additional criteria, if met, warrant a 100 percent rating.

On remand, the examiner noted that there was no cor pulmonale or pulmonary hypertension.  However, no additional PFTs were done, the July 2009 examiner commenting, "Pulm[onary] function tests and EKG are not ordered today as function has not appreciably changed since last exam[ination] and intervention does not seem indicated."  The RO returned the examination report as incomplete, requiring PFTs to be done.  They were conducted in October 2009, but still no results were shown on the report about exercise capacity.  The examiner again provided an explanation for why he did not order PFTs at first, stating, "I did not order x-rays or pulm[onary] funct[ion] tests because there did not seem to be changes on examination that would signify progression of any related findings."  In addition, the examiner provided a more detailed description of results of the FVCs and DLCO, adding, "My interpretation of these studies is that there is no progressive pulmonary disease change and the diagnosis remains unchanged since previous C&P exam[ination]."  The examiner did not mention the exercise capacity testing specifically or state why such testing was not done or was not shown in the report.

Thus, the Board was confronted with a situation where the regulation for the next higher rating contemplates that that rating may be assigned where the requirements of any three testing measures are met but the results of only two testing measures are shown on the report.  Moreover, the examiner did not state anything specific about why the exercise capacity testing was not done or could not be done but rather stated generally that the Veteran's condition "remains unchanged".  However, it remained unchanged based on review of previous test results which also did not include exercise capacity testing.  Accordingly, the Board remanded the case again in April 2010, ordering that a PFT be conducted "that includes a measurement of maximum exercise capacity in terms of ml/kg/min oxygen capacity."  

Nevertheless, the exercise capacity testing was not done, but this time the examiner, on a report dated in April 2010, stated that he had ordered it to be done:  "Furthermore, the patient (1) does not have cor pulmonale or any clinical evidence of pulmonary hypertension; and (2) does not need outpatient oxygen therapy.  Although cardiopulmonary exercise testing is not clinically indicated in this setting, as ordered by the Remand I have requested this test to be performed, in order to provide a measure of "maximum exercise capacity (in terms of ml/kg//min oxygen consumption)," and this test should provide some evidence of whether functional limitation is cardiac (including deconditioning) or respiratory in nature.  This test is scheduled for May, 2010."  However, no report of the testing, if it was conducted, was added to the claims file.

Therefore, the Board remanded the case again in September 2010 to try to obtain the results of the May 2010 testing, if any.  Given that the examiner had stated that "exercise testing is not clinically indicated in this setting", the Board this time made it clear in the Remand that, if the test was not necessary, the examiner should state "why such a test is not necessary in this Veteran's case."  

This time, in October 2010, the examiner wrote a detailed report that showed much awareness of the Veteran's history in the Navy and previous respiratory examination reports and PFT results.  The examiner also discussed the Veteran's diagnosis.  The examiner also reiterated that the Veteran does not have cor pulmonale or any clinical evidence of pulmonary hypertension and does not need outpatient oxygen therapy.  However, nothing was stated about the exercise testing required by the regulation for a 60 percent rating or why such testing was not necessary in this case.

The Board therefore, in January 2011, again remanded the claim so that the following development could take place:

1.  If exercise capacity testing was done in May 2010, as ordered by the VA examiner in April 2010, obtain the report of the testing and put it in the claims file.

If the May 2010 testing was not done or the report cannot be found, have an examiner EITHER

(a) conduct the test necessary which provides a measurement of the maximum exercise capacity in terms of ml/kg/min oxygen capacity and put the report of the testing in the claims file; OR
(b) state why such a test, which is specifically listed in the rating criteria for the next higher rating, is not needed in this particular case.

If the examiner decides to give the reason that the test is not needed, that reason must be specific.  It is not enough to state generally that the test "is not clinically indicated in this setting".  What setting?  What does the examiner mean by "this setting"?  The examiner must explain why the test is not "clinically indicated".  

If the examiner can tell from the results of the other pulmonary function testing (FVC and DLCO), that exercise capacity testing, if it were conducted, is not likely to show results of "maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation," the examiner must state why such results are unlikely.

An April 2011 addendum provided by the VA physician who conducted the April 2010 VA examination report states that a cardiopulmonary exercise test was ordered and scheduled to take place on July 8, 2010; however, the Veteran called and informed VA that he would like for the examination to be cancelled and not rescheduled.  

A May 2011 notation in the record shows that the Veteran was contacted by VA personnel.  The Veteran informed VA that he was unable to perform the requested testing because of his legs, and that he wished for VA to rate his claim based on the information currently of record.  

The same day as the May 2011 notation a VA physician provided a examination note.  This physician, who does not appear to have ever previously examined the Veteran, commented "I have examined the Veteran's medical record and find that the proposed cardiopulmonary exercise testing would be potentially harmful to tthe [sic] veteran at his advanced age and poor medical condition.  The exam is not warranted in regard to risk."

In light of the factors noted above, the Board concludes that, in this case, an additional VA medical opinion is needed to render a decision on the initial increased rating claim.  38 C.F.R. § 3.159(c)(4).

As concerning the claim for entitlement to TDIU raised within the context of the appeal for an increased initial rating for asbestosis - see April 2008 VA Form 9 -- the Board notes first that the Veteran should be sent the appropriate application form for this claim.  Rice.  Second, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  Given the assertions made by the Veteran as part of his April 2008 substantive appeal, where he essentially indicated that his service-connected asbestosis prevented him from working, the Board concludes that, on remand, a VA examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected asbestosis.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  There is not of record an examination report that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment as concerning his service-connected asbestosis.  Such an opinion therefore must be obtained.

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. at 126.  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Also, while the record does not indicate that the Veteran has either applied for, or is in receipt, of Social Security Administration (SSA) disability benefits, as this case is being remanded anyway, the Veteran should be contacted to clarify such.  If so, all pertinent records (including both medical records and decisions) should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter notifying him in conjunction with section 5103 of the statute and section 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform him about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

2.  Send the Veteran the specific formal application form that VA uses for TDIU -- i.e., VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and give him a reasonable amount of time to complete and return it.  

3.  If any further development of the evidence is needed based on any submissions of information or evidence by the Veteran in response to the notification letter sent in accordance with #1 above or based on information provided by him on VA Form 21-8940 pursuant to #2 above, the RO/AMC should further develop the evidence in this regard.

4.  The RO should contact the Veteran to confirm whether or not he has applied for SSA disability benefits.  In the event that the Veteran responds in the affirmative, the RO/AMC should contact SSA and request all documents pertaining to any award of disability benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.

5.  After all pertinent evidence has been gathered and associated with the claim file, the RO should arrange for the Veteran's claims file, to particularly include his complete medical record - including all VA examination reports (to include pulmonary function tests) - to be reviewed by a pulmonologist.  Following his/her examination of the record, the pulmonologist must opine as to whether - at any time from July 3, 2002, to the present -- it could be determined from the medical records on file - to include the results of pulmonary function testing (FVC and DLCO) - if exercise capacity testing, if conducted, would be likely to show results reflective of "maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation."  If so, the reviewing pulmonologist must state why such results are unlikely.  

The reviewing pulmonologist should also, based on review of the record, render an opinion as to whether the Veteran's service-connected asbestosis renders him unable to obtain or retain substantially gainful employment.  If the reviewing pulmonologist feels that an examination of the Veteran is necessary before he or she can supply answers to any of the above-posed questions, such an examination should take place.  

6.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall.

7.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

8.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue of entitlement to an initial disability rating in excess of 30 percent for service-connected asbestosis.  The RO must consider whether different ratings may be warranted for different time periods in light of the decision in Fenderson.  If the appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

9.  After all development of the evidence is complete, the RO/AMC should adjudicate the claim for TDIU based on all the evidence of record that is relevant to the issue of TDIU.  If the benefit sought is not granted, the appeal of the claim for TDIU should be returned to the Board for appellate review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


